Case 6:19-cv-00569-ADA Document 1-2 Filed 10/04/19 Page 1 of 6




          Exhibit 2
                           Case 6:19-cv-00569-ADA Document 1-2 Filed 10/04/19 Page 2 of 6




                   U.S. Patent No. 7,818,691 (“’691 Patent”) for Dell Accused Instrumentalities
Accused Products
       Each of Dell’s touch-enabled notebook and laptop computers (e.g. Dell Latitude 7389 I5 7-7-300U Laptop) (“Accused
Instrumentality”) infringes at least Claim 2 of the ’691 Patent.
Claim 2
                 Claim 2                                                     Accused Instrumentality
 [pre] A graphical user interface (GUI),     The preamble is not a limitation. To the extent the preamble is construed as a limitation,
 which may comprise an update of an          the Accused Instrumentality includes a graphical user interface (GUI) that may fully
 existing program, that may fully operate    operate a GUI by a two step method of movement of a pointer (0) to operate one or
 a GUI by a two step method of               more functions within the GUI.
 movement of a pointer (0) to operate one
 or more functions within the GUI,           See elements [d]-[e] below.

                                             The Accused Instrumentality may also include the optional claimed update of an
                                             existing program.

 [a] wherein, said existing program is any   The Accused Instrumentality may include the optional claimed existing program that
 existing program that can operate the       can operate the movement of the pointer (0) over a screen (300) and has one or more
 movement of the pointer (0) over a          functions operated by one or more other methods apart from said two step method.
 screen (300) and has one or more
 functions operated by one or more other
 methods apart from said two step
 method,
 [b] and/or one or more functions operated   The Accused Instrumentality may include the optional claimed existing program that
 by said one or more other methods in said   has one or more functions operated by said one or more other methods in said existing
 existing program can be updated to          program can be updated to operate by said two step method.
 operate by said two step method,
 [c] wherein said GUI executes one or        The Accused Instrumentality includes a GUI that executes one or more functions within
 more functions within the GUI by the        the GUI by the completion of the two step method as claimed.
 completion of the following said two step
 method:                                     See elements [d]-[e] below.



                                                                Page 1
                           Case 6:19-cv-00569-ADA Document 1-2 Filed 10/04/19 Page 3 of 6




                 Claim 2                                                    Accused Instrumentality
[d] first said pointer (0) is immediately   The Accused Instrumentality performs the step of a first said pointer (0) is immediately
adjacent or passes within a control area    adjacent or passes within a control area (1), which is an area of the screen (300) that
(1), which is an area of the screen (300)   may be any size including from a pixel on the screen (300) to occupying the whole
that may be any size including from a       screen (300).
pixel on the screen (300) to occupying
the whole screen (300),                     For example, the Accused Instrumentality has a first pointer (0) when a user touches its
                                            screen with a finger. Under certain conditions, the first pointer (0) is also displayed
                                            graphically on the screen.




                                                              Page 2
          Case 6:19-cv-00569-ADA Document 1-2 Filed 10/04/19 Page 4 of 6




Claim 2                                                 Accused Instrumentality
                       Exemplary photograph of Accused Instrumentality showing screen (300) and a
                       graphical representation of pointer (0) under user’s finger.

                       In the situation when the “lock screen” is displayed, there is a control area (1) on the
                       screen (300). The user may place the pointer within or immediately adjacent to the
                       control area, e.g. by touching the screen.




                       Exemplary photograph of Accused Instrumentality with user placing pointer (0) within
                       control area (1).




                                          Page 3
                          Case 6:19-cv-00569-ADA Document 1-2 Filed 10/04/19 Page 5 of 6




                Claim 2                                                    Accused Instrumentality
[e] and second by the completion of a     The Accused Instrumentality performs the step of the completion of a subsequent
subsequent movement of said pointer (0)   movement of said pointer (0) according to a specified movement generating a ‘click’
according to a specified movement         event, thereby triggering one or more functions within the GUI.
generates a ‘click’ event, thereby
triggering one or more functions within   For example, after the user places pointer (0) within the control area (1) on the lock
the GUI.                                  screen as described in element [d] above, the user may move the pointer vertically:




                                          Exemplary photograph of Accused Instrumentality showing vertical motion in progress.




                                                             Page 4
          Case 6:19-cv-00569-ADA Document 1-2 Filed 10/04/19 Page 6 of 6




Claim 2                                                Accused Instrumentality
                       If the user completes the specified movement of moving the pointer up and then
                       releasing his or her touch, the Accused Instrumentality generates a ‘click’ event and
                       triggers the function of unlocking the lock screen.




                       Exemplary photograph of Accused Instrumentality after specified vertical motion of
                       pointer, showing the result of the ‘click’ event unlocking the lock screen.




                                         Page 5
